DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 28 & 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogram (US 2010/0008011) in view of Xiao (CN 103123830A).

With regard to claim 20, Ogram teaches a device for collecting electricity from the atmosphere (Abstract), comprising: a collecting element (11) adapted to draw electricity from the atmosphere; a support member (10) capable of holding the collecting element in an elevated position; and an electrically conductive element (12) electrically connected to the collecting element for transmitting electricity collected by the collecting element to an output (5), wherein the electrically conductive element comprises a composite structure (as seen in Fig. 5 and 
Ogram does not teach that the composite structure comprises a first layer comprising graphene.  
Xiao, in Figure 5, teaches a conductive cable for carrying current wherein the conductor is a composite structure comprising a first layer comprising graphene (page 1, final line of page 6 and first two paragraphs of page 7 of the English language translation provided by Applicant during the filing of 04 SEP 2019). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ogram with Xiao, by forming the conductor of Ogram as the conductor of Xiao, for the purpose of providing a conductor that is light in weight, high in temperature resistance and chemically stable (page one of translation of Xiao).   

With regard to claims 28 & 31-38, Ogram in view of Xiao discloses the device of claim 20, and further discloses that the composite structure further comprises a support layer (Xiao teaches that the composite is comprised by forming the graphene layer on a substrate and that the substrate can comprise an insulative layer, a conductive layer, or both a insulative and conductive layer as taught in paragraph 5 of page 7 of the English language translation) (re claim 28), wherein the device comprises a conductive member which comprises both the collecting element and the electrically conductive element (Ogram in paragraphs 0060-0063 and Fig. 2 teaches an embodiment wherein the conductive member itself acts as the collecting element) (re claim 31), wherein the electrically conductive element extends from the collecting element to the ground (paragraphs 0049 and Fig. 1) (re claim 32), wherein the electrically conductive element comprises a terminal portion for connecting to the output and wherein the composite structure extends from the collecting element to the terminal portion (as seen in Figs. 1 & 2 of Ogram) (re claim 33), further comprising an energy storage device, wherein the (re claim 34), wherein the energy storage device is capacitor array or an ultra-capacitor array (Ogram, paragraph 0073) (re claim 35), wherein the support member is a lift-providing support member (Ogram, paragraph 0012) (re claim 36), wherein the lift-providing support member is an inflatable member (Ogram, paragraph 0012) (re claim 37), a method of collecting electricity from the atmosphere, the method comprising: providing a device according to claim 20; drawing electricity from the atmosphere using the collecting element; and transmitting electricity collected by the collecting element along the electrically conductive element to an output (Ogram, Abstract) (re claim 38).

Claims 21-24, 26, 27, 29, 30 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ogram in view of Xiao as applied to claim 20 above, and further in view of Bowers (US 2013/0309456).
	
With regard to claim 21, Ogram in view of Xiao teaches the device of claim 20.  
Ogram in view of Xiao does not teach that the composite structure further comprises a second layer comprising an aerogel.  
Bowers, in Figures 4A-4D, teaches a composite material comprising a graphene layer (10) supported on a second layer which is an insulative substrate (30) similar to that taught by Xiao.  It is further taught that the second layer comprises aerogel (paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ogram in view of Xiao with Bowers, by using aerogel as the substrate of Xiao, for the purpose of reducing phonic coupling between the graphene layer and the substrate which could otherwise markedly reduce the graphene’s in-plane electron mobility (Bowers paragraphs 0002 & 0003).   

(re claim 22), wherein the composite structure comprises a plurality of alternating layers of graphene and aerogel (as seen in Fig. 5 of Xiao while using the aerogel of Bowers as described in the rejection of claim 21 above) (re claim 23), wherein at least one of the graphene layers consists essentially of graphene (Xiao teaches that the graphene is only graphene and does not mention the layer containing anything else) (re claim 24), wherein each first layer independently has a thickness of from 0.34 nm to 20 µm (Xiao, page 4, paragraph 3) (re claim 26), wherein each second layer independently has a thickness of 20 µm to 1000 µm (Xiao, page 7, paragraph 1) (re claim 27), wherein the support layer has a tensile strength greater than the tensile strength of the other layers of the composite structure (Bowers teaches that the support layer can comprise aerogel 30 as well carbon nanotubes 34, which applicant explains has a higher tensile strength that both aerogel and graphene, paragraph 0040) (re claim 29), wherein the support layer comprises carbon nanotube (CNT) fibres (Bowers paragraph 0040) (re claim 30), further comprising providing a plurality of alternating layers of graphene and aerogel extending at least partially along the length of the electrically conductive element (as seen in Fig. 5 of Xiao) (re claim 39).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ogram in view of Xiao and Bowers as applied to claim 23 above, and further in view of Ozyilmaz (US 2016/0305824).

With regard to claim 25, Ogram in view of Xiao and Bowers teaches the device of claim 23.  

Ozyilmaz a graphene layer formed of graphene platelets (paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ogram in view of Xiao and Bowers with Ozyilmaz, by forming the graphene layer of Xiao with graphene platelets as taught by Ozyilmaz, for the purpose of using a well-known method of forming the graphene layer that would produce expected results.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US 2014/0363677) teaches a composite electrically conductive structure similar to Xiao wherein a layer of graphene is formed on an insulative or conductive substrate and then rolled into a wire.  The reference shares features with Applicant’s invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Scott Bauer/Primary Examiner, Art Unit 2839